DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2019 has been entered.
Claims 6 and 9 have been cancelled without prejudice.  Claims 1-5, 7-8 and 10-16 are pending and will be prosecuted on the merits.  
Applicant’s arguments with respect to claims 1-6, 7-8, 10-16 have been considered but are moot in view of the new ground of rejection.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on February 7, 2020 and March 18, 2020 were filed after the mailing date of the Final rejection on Jun3 24, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The “plate having a first end and a second end, the first end of the plate and the second end of the plate being fixed on an inner surface of the inner tube” limitation in claim 1 does not appear to find support in the specification.   Although the disclosure appears to provide support for a plate forming the cutting unit, there is nothing throughout the original disclosure discussing that the plate is fixed on an inner surface of the inner tube or discusses any sort of fixation of the plate and the inner tube and therefore the limitation is being interpreted as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the attaching face of the attaching portion" in line 4 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections

Claim 7 is objected to because of the following informalities:  claim 7 states “wherein the attaching face of the attaching portion configured to attach to both the blade portion and the distal end of face”; the Examiner suggests inserting “is” between “attaching portion” and “configured to attach”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 8, 10-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 5,526,822) in view of Nissan et al. (US 2014/0171997).
Regarding claims 1, 7, 8, 10, Burbank discloses a catheter system, comprising: a shaft main body (Figures 13A-C) including an elongated hollow outer tube (Ref 44; Figure 13A-B) and an inner tube accommodated inside of the elongated hollow outer tube (Ref 68), a hollow inside of the inner tube having an open distal end and configured to be suctioned from a proximal end side of the inner tube (Ref 68; where Figures 13A-B show the open distal end; where C14, L44-58; C18, L9-46; show that the hollow inside of the tube is capable of being suctioned from a proximal end side); the outer tube having an opening formed in a circumferential surface of the outer tube (Ref 
Burbank discloses an inner tube that is movably positioned within the outer tube, where the inner tube can move with respect to the outer tube to cut the tissue that has been inserted into the opening Ref 46 but Burbank fails to disclose that the inner tube has a cutting unit provided within an interior of the hollow inside of the distal end side 
However, Nissan teaches a similar cutting catheter system; where an inner tube (Ref 208) positioned within a hollow outer tube (Ref 152) has a cutting unit having a blade portion at the distal end portion of the cutting unit (Ref 210; where Ref 210 shows the blade portion of the cutting unit), where a distal end portion of the cutting unit being provided within an interior of the hollow inside of the distal end side end portion of the inner tube; wherein the cutting unit has a width corresponding to a diameter of the inner tube (Figure 6; Ref 210; where Ref 210 is provided within an interior of the hollow inner tube Ref 208 and has a width corresponding to a diameter of Ref 208, see Figure 6); where the cutting unit is capable of attaching to an attaching portion of the outer tube (Figure 6, 7a; where the broadest reasonable interpretation of attach is to bring into association/connect/join; where the cutting unit Ref 210 within the inner tube Ref 208 can move relative to the outer tube Ref 152 such that the cutting unit is capable of attaching to the flat inner surface near Ref 164 (i.e. the attaching portion of the outer tube)), where the blade portion can be formed from a plate having a first end and a second end (Figure 6; Ref 210; where Figure 6 shows that the blade portion can be formed from a plate having a first end and a second end), the first end of the plate and the second end of the plate being fixed on an inner surface of the inner tube and disposed so as to divide the hollow inside of the inner tube into parts or the blade portion can be formed from two thin plates disposed substantially orthogonal to each other so as to divide the hollow inside of the inner tube into four parts (Figure 6, Ref 210;  Para [0033], [0035], [0036]; where for example the left side Ref 210 can be a first 
Since Burbank discloses a catheter cutting system including a hollow inner tubular cutting member that moves relative to an outer tubular member and Nissan teaches a similar catheter cutting system including a hollow inner tubular cutting member and a hollow outer tubular member that move relative to one another and additionally teaches that it is well known to include a blade portion within the interior of a tubular portion of the system, where the blade can be formed from a single thin plate or two thin plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hollow inner tube of Burbank 
Regarding claims 2-3, Burbank discloses that the outer tube is driven to rotate in a circumferential direction (C16, L1-24; Figure 7A-D); where the outer tube is driven to rotate alternately toward two positive and negative directions in the circumferential direction (C16, L1-24; C18, L9-46; where Figures 7A-D show that the outer tube can be driven to rotate the port to a position to the left Figure 7D or to the right Figure 7B of the original position in Figure 7A; where Column 18, L9-46 show that rotational movement of a rotatable tube can be driven to rotate alternately towards two positive and negative directions in the circumferential direction).  
Regarding claim 11, Burbank as modified by Nissan discloses a treatment method wherein the catheter system according to claim 1 is used to suction and remove an object generated in a lesion region in a body lumen (See claim 1 rejection above; Burbank abstract; where C14, L44-58; C18, L9-46), comprising: (i) inserting the shaft main body into a body lumen until a distal end portion thereof attaches to the lesion region (Burbank: C14, L1-32, 44-58; Figure 5B, 6A-B; Ref 44; claim 64); (ii) suctioning the hollow inside of the inner tube to place the hollow inside into a negative pressure state (Burbank: C14, L44-58; Figure 6B-C); (iii) moving the distal end side end portion of the inner tube to the attaching portion so as to cut a thrombus suctioned to the opening and cutting the thrombus by the cutting unit such that the cut thrombus pieces have a size smaller than an inner diameter of the inner tube (Burbank: Figure 5B, 6C-D; C14, 
Regarding claim 12, Burbank discloses that prior to step (vi): (iv) returning the distal end side end portion of the inner tube to the proximal end side position of the opening; and (v) repeating the steps of (iii) and (iv) (Abstract; C16, L1-25, 40-67; Figures 5b, 7a-d; claim 64).  
Regarding claim 14, Burbank discloses that the outer tube moves rotationally (C16, L1-24; Figure 7A-D) and the inner tube moves back and forth in the axial direction with respect to the outer tube (Figure 13a-c; Ref 68; C18, L9-46).  
Regarding claim 15, Burbank discloses that the inner tube also moves rotationally in a different manner relative to the outer tube (Figure 13a-c; Ref 68; where Column 18, L9-46 show that rotational movement of a rotatable tube can be driven to rotate alternately towards two positive and negative directions in the circumferential direction; which can be different than rotating the outer tube 90 degrees between positions in Figure 7A-D).  
Regarding claim 16, Burbank discloses a catheter system, comprising: a shaft main body (Figures 13A-C) including an elongated hollow outer tube (Ref 44; Figure 13A-B) and an inner tube accommodated inside of the elongated hollow outer tube (Ref 68), a hollow inside of the inner tube having an open distal end and configured to be 

However, Nissan teaches a similar cutting catheter system; where an inner tube (Ref 208) positioned within a hollow outer tube (Ref 152) has a cutting unit having a blade portion at the distal end portion of the cutting unit (Ref 210; where Ref 210 shows the blade portion of the cutting unit), where a distal end portion of the cutting unit being provided within an interior of the hollow inside of the distal end side end portion of the inner tube (Figure 6; Ref 210; where Ref 210 is provided within an interior of the hollow inner tube Ref 208) and configured attaching to an attaching portion of the outer tube (Figure 6, 7a; where the broadest reasonable interpretation of attach is to bring into association/connect/join; where the cutting unit Ref 210 within the inner tube Ref 208 can move relative to the outer tube Ref 152 such that the cutting unit is capable of attaching to the flat inner surface near Ref 164 (i.e. the attaching portion of the outer tube)), the cutting unit being configured to cut crushed thrombus pieces at the opening (Ref 210; where the blades of the cutting unit are capable of cutting crushed thrombus pieces at the opening of the cutting unit), where the blade portion can be formed from a single plate (Figure 6; Ref 210; where Figure 6 shows that the blade portion can be formed from a plate) and disposed so as to divide the hollow inside of the inner tube into two parts (Figure 6, Ref 210;  Para [0033], [0035], [0036]; where for example the left 
Since Burbank discloses a catheter cutting system including a hollow inner tubular cutting member that moves relative to an outer tubular member and Nissan teaches a similar catheter cutting system including a hollow inner tubular cutting member and a hollow outer tubular member that move relative to one another and additionally teaches that it is well known to include a blade portion within the interior of a tubular portion of the system, where the blade can be formed from a single thin plate or two thin plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hollow inner tube of Burbank to include a single thin plate or two thin plates within the hollow inner tube as suggested by Nissan, since such a modification divides the hollow passage into two or four parts such that smaller area passages are formed to help ensure cut tissue is divided into segments small enough to easily pass through the catheter system.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 5,526,822) in view of Nissan et al. (US 2014/0171997) as applied to claims 1, 11 above, and further in view of Brown et al. (US 5,417,703).
Regarding claims 4, 13, Burbank discloses all of the claimed limitations above including an outer tube having an opening and that the device can be used in a wide variety of applications throughout the body to remove tissue but fails to disclose that the outer tube has a stirring unit for stirring the inside of a body lumen, where during a treatment method, the thrombus pieces are guided to the opening by rotation of the stirring unit.
However, Brown teaches a similar device for removing material from the body and additionally teaches that it is well known for an outer tube of a device for removing material from the body to include a stirring unit for stirring the inside of a body lumen; where the stirring unit includes a spiral portion and during treatment, rotates with rotation of the outer tube in order to help guide thrombus pieces to an opening in the shaft main body (Ref 182, 202, 226; Figures 13-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Burbank in view of Nissan to include a stirring unit having a spiral portion as suggested by Brown, since such a modification helps remove desired material from a wall of the body and uses the rotation of the stirring unit to help guide the removed material to the opening of the shaft main body for removal. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US 5,526,822) in view of Nissan et al. (US 2014/0171997) and Brown et al. (US 5,417,703) as applied to claims 1, 4 above, and further in view of Evans et al. (US 2001/0031981).
Regarding claim 5, Burbank in view of Nissan and Brown discloses all of the claimed limitations above including a stirring unit having a spiral portion along an axial direction of the outer tube but fails to explicitly that the stirring unit can include a plurality of spiral portions.
However, Evans teaches a device for removing material from the body and additionally teaches that it is well known for a stirring unit of an outer tube to include a plurality of spiral portions along an axial direction of the outer tube (Ref 20, 30, Figures 2, 3a, 4; Para [0023], [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stirring unit of Burbank in view of Nissan and Brown to include a plurality of spiral portions as suggested by Evans, since such a modification allows the stirring unit to surround the longitudinal axis of the main body shaft and helps urged the removed material proximally for removal. 

Response to Arguments

Applicant’s arguments with respect to claims 1-6, 7-8, 10-16 have been considered but are moot in view of the new ground of rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212.  The examiner can normally be reached on Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/E.L.C/Examiner, Art Unit 3771       

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771